United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.B., Appellant
and
DEPARTMENT OF THE AIR FORCE, TOOL
MANAGEMENT CENTER, TINKER AIR
FORCE BASE, OK, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-2193
Issued: February 7, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On August 30, 2007 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ April 19, 2007 merit decision denying his emotional condition claim.
Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3(d)(2), the Board has jurisdiction over the merits of
this case.
ISSUE
The issue is whether appellant met his burden of proof to establish that he sustained an
emotional condition in the performance of duty.
FACTUAL HISTORY
On December 13, 2006 appellant, then a 44-year-old supply technician, filed a claim
alleging that he sustained panic and anxiety attacks, chest pains, shortness of breath, headaches,

and high blood pressure in the performance of duty. Regarding the relationship of the claimed
illness to his employment, he stated:
“Subject to harassment that has created [an] ongoing hostile and violent
environment since October 2, 2006 in the form of verbal threats, inappropriate
language. On October 18, 2006 I was harassed due to my involvement as an
[Equal Employment Opportunity] representative which led to chest pain,
shortness of breath and high blood pressure. The harassment is ongoing. On
November 3, 2006 I was denied medical treatment for chest pain, shortness [of]
breath and high [blood pressure] due to a heart attack.”1
On December 29, 2006 the Office requested that appellant submitted additional factual
and medical evidence in support of his claim.
Appellant submitted medical reports concerning his treatment in October and
November 2006 for various medical problems, mostly related to his cardiac condition.2 In an
October 23, 2006 report, Dr. John W. Ellis, an attending Board-certified family practitioner,
stated that appellant sustained panic and anxiety attacks, increased blood pressure and chest pain
due to being harassed by a supervisor at work.
In a December 26, 2006 statement, Jennafer Gutierrez, a human resources specialist for
the employing establishment, asserted that appellant was not subjected to harassment for his
Equal Employment Opportunity (EEO) activities on October 18, 2006 or any other date. She
indicated that after appellant reported to his new position in October 2006 he improperly
continued to perform union steward duties without notifying his new supervisor, Janice Brown.3
Ms. Gutierrez indicated that, as part of her supervisory duties, Ms. Brown visited the EEO office
to see if appellant was present. Ms. Brown took this action because she had been informed that
appellant had previously claimed official time for working on EEO cases that were actually
closed.4 Ms. Gutierrez indicated that appellant was not denied medical care on November 3,
2006 in that Ms. Brown called 911 and he was transported to the hospital by ambulance.
Ms. Gutierrez denied that appellant was subjected to a hostile or violent work environment; he
was not subjected to threats or inappropriate language.
In an undated statement received by the Office on January 9, 2007, Ms. Brown indicated
that on November 3, 2006 she advised appellant that he had to file a “949 form” if he wished to
claim official time for union activities. She advised appellant that he could not use a selfgenerated form as he had done under his prior supervisor. Ms. Brown indicated that appellant
1

Appellant stopped work on November 3, 2006.

2

Appellant was hospitalized on November 3, 2006 for a probable myocardial infarction.

3

In a February 23, 2007 statement, Ms. Gutierrez indicated that since October 2006 when appellant started
working in his new position he was allowed to perform his additional duties as a union representative.
4

In a November 1, 2006 memorandum, Ranelle Newport, an investigator with the claims review unit of the
employing establishment, indicated that Ms. Brown advised her that appellant became upset and took off work on
October 19, 2006 after she attempted to verify the amount of time appellant was claiming for union business.

2

proceeded to contest her instructions that he had to use a 949 form and became “irate” and
“started shouting” at her.5 She stated that appellant reported having chest pain and she asked
him whether she should call 911. After appellant responded in the affirmative, Ms. Brown called
911 and stayed with him until an ambulance took him away. She denied that she ever harassed
appellant, threatened him, or subjected him to inappropriate language.
In an undated statement received by the Office on January 29, 2007, Ms. Brown provided
additional discussion of her attempts to ensure that appellant’s claiming of official time for union
and EEO work was proper. In October 2006 she visited the EEO office and asked it to verify
that the 32 EEO cases for which appellant requested official time were legitimate. The EEO
office advised her that 13 of the 32 EEO cases were closed and that appellant was not the
representative for 4 of the 32 cases. Ms. Brown asserted that these actions were within her duties
and rights as a supervisor. She provided additional details regarding the events of November 3,
2006 indicating that it was appropriate for her to request that appellant complete a 949 form.
Ms. Brown noted that she called 911 upon appellant’s request after he complained of chest pains
and stayed with him until medics transported him away in a chair with rollers. She indicated that
while appellant was damp mopping with a coworker he had a misunderstanding about the job
and told the coworker that he “already had it out with my supervisor, I don’t need it with you.”6
In a November 6, 2006 statement, Aleisa Blanson, the chief of the support section for the
employing establishment, stated that on November 3, 2006 she was present when appellant
complained of chest pains and asked Ms. Brown to allow someone to “take him to medical” or
call emergency services. Ms. Blanson indicated that Ms. Brown handed appellant a 949 form
and then called emergency services. She noted that emergency services arrived a few minutes
later, asked appellant some questions and performed some tests, and then took him away.
In a March 6, 2006 decision, the Office denied appellant’s emotional condition claim on
the grounds that he did not establish any compensable employment factors. The Office indicated
that appellant was provided an opportunity to submit argument and evidence establishing the
alleged employment factors but he failed to do so.
Appellant requested reconsideration of his claim on March 13, 2006 and submitted
additional medical evidence in support of his claim. In an April 19, 2007 decision, the Office
affirmed its March 6, 2006 decision. The Office again found that appellant did not establish any
compensable employment factors. It noted that he did not submit sufficient evidence to show
that he was subjected to harassment or discrimination as alleged.

5

In an undated statement, Toby Smith, a coworker, stated that on November 3, 2006 he heard appellant “getting
very loud to the point of almost yelling” near Ms. Brown’s office. In a November 3, 2006 statement, Ruben
Almengor, a coworker, stated that on November 3, 2006 he heard appellant “shouting real loud at the supervisor.”
In a November 3, 2006 statement, Sharla Matchen, a coworker, stated that on November 3, 2006 she heard appellant
“raising his voice to my supervisor.”
6

In a November 3, 2006 statement, Samuel Priest, a coworker, indicated that appellant had an “attitude” on that
date when he discussed a mopping job with him and stated, “I’ve already had it out with my supervisor. I don’t
need it with my coworker.”

3

LEGAL PRECEDENT
Workers’ compensation law does not apply to each and every injury or illness that is
somehow related to an employee’s employment. There are situations where an injury or an
illness has some connection with the employment but nevertheless does not come within the
concept or coverage of workers’ compensation. Where the disability results from an employee’s
emotional reaction to his regular or specially assigned duties or to a requirement imposed by the
employment, the disability comes within the coverage of the Federal Employees’ Compensation
Act.7 On the other hand, the disability is not covered where it results from such factors as an
employee’s fear of a reduction-in-force or his frustration from not being permitted to work in a
particular environment or to hold a particular position.8
Appellant has the burden of establishing by the weight of the reliable, probative and
substantial evidence that the condition for which he claims compensation was caused or
adversely affected by employment factors.9 This burden includes the submission of a detailed
description of the employment factors or conditions which appellant believes caused or adversely
affected the condition or conditions for which compensation is claimed.10
In cases involving emotional conditions, the Board has held that, when working
conditions are alleged as factors in causing a condition or disability, the Office, as part of its
adjudicatory function, must make findings of fact regarding which working conditions are
deemed compensable factors of employment and are to be considered by a physician when
providing an opinion on causal relationship and which working conditions are not deemed
factors of employment and may not be considered.11 If a claimant does implicate a factor of
employment, the Office should then determine whether the evidence of record substantiates that
factor. When the matter asserted is a compensable factor of employment and the evidence of
record establishes the truth of the matter asserted, the Office must base its decision on an
analysis of the medical evidence.12
ANALYSIS
Appellant alleged that he sustained an emotional condition as a result of a number of
employment incidents and conditions. The Office denied his emotional condition claim on the
grounds that he did not establish any compensable employment factors. The Board must, thus,
initially review whether these alleged incidents and conditions of employment are covered
employment factors under the terms of the Act.
7

5 U.S.C. §§ 8101-8193.

8

See Thomas D. McEuen, 41 ECAB 387 (1990), reaff’d on recon., 42 ECAB 566 (1991); Lillian Cutler, 28
ECAB 125 (1976).
9

Pamela R. Rice, 38 ECAB 838, 841 (1987).

10

Effie O. Morris, 44 ECAB 470, 473-74 (1993).

11

See Norma L. Blank, 43 ECAB 384, 389-90 (1992).

12

Id.

4

Appellant alleged that harassment and discrimination on the part of the employing
establishment contributed to his claimed stress-related condition. To the extent that disputes and
incidents alleged as constituting harassment and discrimination by supervisors and coworkers are
established as occurring and arising from his performance of his regular duties, these could
constitute employment factors.13 However, for harassment or discrimination to give rise to a
compensable disability under the Act, there must be evidence that harassment or discrimination
did in fact occur. Mere perceptions of harassment or discrimination are not compensable under
the Act.14
Appellant claimed that on October 18, 2006 he was harassed due to his work as an EEO
representative. Although he was provided with an opportunity to do so, appellant did not
provide any further description of his claim that he was harassed for his service as an EEO
representative, nor did he submit any evidence, such as witness statements or the findings of
grievances he filed, to establish that he was harassed in this manner.15 Moreover, the employing
establishment has submitted statements in which it denied that it did anything improper in
connection with appellant’s service as a union and EEO representative.16
Appellant alleged that on November 3, 2006 he was denied medical treatment for chest
pain, shortness of breath and high blood pressure due to a heart attack. However, he did not
provide any further description of the events of November 3, 2006 or explain why he felt the
employing establishment improperly denied him medical treatment on that date. Appellant did
not submit any evidence to support his allegations in this regard. In addition, Ms. Brown
indicated that on November 3, 2006 she responded in a timely manner to appellant’s request to
call medical services after he complained of chest pains and waited with him while medical
personnel took him to the hospital in an ambulance.17
Appellant alleged that since October 2, 2006 he was subjected to harassment and
discrimination, including verbal threats and inappropriate language, which created an ongoing
hostile and violent environment. He did not provide any further description of particular
instances that he felt he was subjected to verbal threats and inappropriate language such that he
had to work in a hostile or violent environment. Appellant did not submit any evidence, such as
witness statements, to support his claims in this regard. The employing establishment denied
that appellant was subjected to harassment or discrimination and appellant has not submitted

13

David W. Shirey, 42 ECAB 783, 795-96 (1991); Kathleen D. Walker, 42 ECAB 603, 608 (1991).

14

Jack Hopkins, Jr., 42 ECAB 818, 827 (1991).

15

See William P. George, 43 ECAB 1159, 1167 (1992).

16

Ms. Brown, an immediate supervisor, acknowledged that in October 2006 she visited the EEO office and asked
it to verify that the EEO cases for which appellant requested official time were legitimate. Ms. Brown asserted that
these actions were within her duties and rights as a supervisor. Ms. Gutierrez, a human resources specialist for the
employing establishment, indicated that Ms. Brown’s actions in this regard were legitimate, particularly since she
had been informed that appellant had previously claimed official time for working on EEO cases that were closed.
17

Ms. Brown’s account of the events of November 3, 2006 was supported by a November 6, 2006 statement of
Ms. Blanson, the chief of the support section for the employing establishment.

5

sufficient evidence to establish that he was harassed or discriminated against in any way.18 Thus,
appellant has not established a compensable employment factor under the Act with respect to the
claimed harassment and discrimination.
For the foregoing reasons, appellant has not established any compensable employment
factors under the Act and, therefore, has not met his burden of proof in establishing that he
sustained an emotional condition in the performance of duty.19
CONCLUSION
The Board finds that appellant did not meet his burden of proof to establish that he
sustained an emotional condition in the performance of duty.
ORDER
IT IS HEREBY ORDERED THAT the Office of Workers’ Compensation Programs’
April 19, 2007 decision is affirmed.
Issued: February 7, 2008
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

18

Both Ms. Brown and Ms. Gutierrez denied appellant’s claims in this regard. Ms. Brown reported that on
November 3, 2006 appellant became “irate” and “started shouting” at her. This account of the events of
November 3, 2006 was supported by several coworkers who variously indicated that they heard appellant “shouting
real loud” or “raising his voice” in the presence of Ms. Brown.
19

As appellant has not established any compensable employment factors, the Board need not consider the medical
evidence of record; see Margaret S. Krzycki, 43 ECAB 496, 502-03 (1992).

6

